Citation Nr: 0112578	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-06 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than January 12, 
1991, for a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Melvin D. Horton, Attorney at 
Law


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from March 
1967 to March 1969.

In December 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, granted the 
veteran's claim for a total disability rating based on 
individual unemployability (TDIU) due to his service-
connected disabilities.  The RO assigned an effective date of 
July 31, 1996.  He submitted a statement in July 1998 
requesting an earlier effective date (EED).  The RO denied 
his claim for an EED in November 1998, and he submitted a 
notice of disagreement (NOD) in January 1999 indicating an 
intent to appeal the decision.  But in November 1999, prior 
to issuing him a statement of the case (SOC), the RO assigned 
an EED of January 12, 1991, and terminated the appeal because 
he had indicated in his NOD that he would be content with 
this effective date.  However, he subsequently indicated in a 
January 2000 statement, which the RO accepted as another NOD, 
that he actually wanted an effective date earlier than 
January 12, 1991.  So the RO readjudicated his claim and 
determined that he was not entitled to an effective date 
earlier than this.  The RO provided him a SOC in February 
2000 apprising him of the decision, and the reasons and bases 
for it, after which he perfected an appeal to the Board of 
Veterans' Appeals (Board) in March 2000 on this issue.

In his March 2000 substantive appeal (on VA Form 9, Appeal to 
the Board), the veteran requested a hearing at the Board's 
offices in Washington, D.C.  The Board scheduled his hearing 
for July 11, 2000, and notified him of the date, time, and 
location of it.  But prior to the hearing, he submitted a 
statement in June 2000 requesting that the Board reschedule 
it, which the Board did for April 10, 2001.  However, he 
failed to report, and he has not contacted the Board during 
the weeks since to explain his absence or to request that his 
hearing again be rescheduled.  Consequently, the Board deems 
his request for a central office (CO) hearing withdrawn.  
See 38 C.F.R. § 20.702(d) (2000).


FINDINGS OF FACT

1.  Records show the veteran worked virtually continuously 
after his discharge from the military in March 1969 until 
January 12, 1991, when he retired on medical disability due 
to the severity of his service-connected PTSD.

2.  The veteran initially worked for the Minnesota Mining & 
Metallurgical (3M) Company, then as an apprentice carpenter, 
and from 1976 until January 12, 1991, as a clerk for the 
postal service; there was no long-term interruption in his 
employment due to either physical or mental impairment 
attributable to his 
service-connected disabilities.

3.  The veteran was capable of substantially gainful 
employment until January 12, 1991.


CONCLUSION OF LAW

The criteria have not been met for an effective date earlier 
than January 12, 1991, for a TDIU.  38 U.S.C.A. § 5110(a), 
(b)(2) (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for a TDIU shall be the earliest date as 
of which it is factually ascertainable that entitlement to 
this benefit had occurred-if application is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400(o)(2) (2000); 
Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The term 
"application," while not defined in the statute, is broadly 
construed by regulation to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000).  And where, as here, a 
formal claim for compensation already has been allowed, 
certain submissions, such as VA medical records, private 
medical records or lay evidence, will be accepted as an 
informal claim.  38 C.F.R. §§ 3.157(b)(1)-(b)(3) (2000).  
However, the filing of a formal claim, in the manner 
prescribed by the Secretary of VA, still is a prerequisite to 
accepting this type of evidence as an informal claim.  
38 C.F.R. § 3.157(a) (2000).

In determining the effective date of an award, including the 
grant of a TDIU, the Board is required to look at all 
communications in the record which may be construed as either 
a formal or an informal claim and, then, to all other 
evidence in the record to determine the "earliest date of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  See Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992); 38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) (2000).

Here, however, although the veteran alleges that he is 
entitled to an EED of June 8, 1970, for his TDIU, because 
that was when he filed his initial claims for VA compensation 
benefits (on VA Form 21-526), he also openly admits that 
he was "not totally disabled and unemployable" prior to his 
current effective date of January 12, 1991-only that his 
service-connected disabilities "were present" and "were 
causing serious problems for [him]" (emphasis added).  See 
his NOD, which he signed on December 31, 1999, and which the 
RO received on January 11, 2000.  So based on this statement, 
it seems quite illogical that, on the one hand, he believes 
that he is entitled to an EED of June 8, 1970, for his TDIU, 
while at the same time on the other hand readily acknowledges 
that he did not actually satisfy the requirements for this 
benefit until much later, on January 12, 1991.  This case 
therefore is akin to the situation in Sabonis v. Brown, 
6 Vet. App. 426 (1994), where the U.S. Court of Appeals for 
Veterans Claims (Court) held that the Board should, analogous 
to Rule 12(b)(6) of the Federal Rules of Civil Procedure, 
dismiss these types of claims or terminate the appeal for 
lack of entitlement under the law or for failure to state a 
claim upon which relief can be granted.  But ignoring for the 
moment the possibility of imposing a summary judgment such as 
this, the evidence also does not otherwise indicate that the 
veteran is entitled to an EED, even had he not admitted, 
himself, that he did not actually meet the requirements for a 
TDIU prior to January 12, 1991.

Records show that the veteran's initial application for VA 
compensation benefits on June 8, 1970, was for service 
connection for residuals of a gunshot wound (GSW) to the 
lower left side of his abdomen, with injury to Muscle Group 
XIX, and for service connection for a right knee disability 
based on aggravation during service of a pre-existing 
condition.  However, he did not allege-and the evidence did 
not otherwise suggest-that he actually was unemployable due 
to these conditions and, therefore, entitled to a TDIU, so 
there was no actual claim for this benefit, either informal 
or formal.  In fact, he did not actually file a claim for 
this benefit until many years later, long after the time in 
question.  And even when subsequently submitting other 
applications for VA compensation benefits in November 1970 
and December 1971, for hemorrhoids and a nervous condition 
(which since has been diagnosed as post-traumatic stress 
disorder (PTSD)), he did not allege-and the evidence did not 
otherwise suggest, that he was entitled to a TDIU.  So there, 
again, was no actual claim for this benefit, either informal 
or formal.  The same is true of the various other claims that 
he filed with VA during the next several years, which also 
did not pertain to his purported entitlement to a TDIU.  
Rather, he merely alleged that he was entitled to higher 
ratings for the disabilities alluded to above-all of which 
were eventually service connected.  But even in claiming 
entitlement to higher ratings for his service-connected 
disabilities, he never once alleged that he was totally 
disabled and unemployable as a result of them and, therefore, 
entitled to a TDIU.  So even assuming, for the sake of 
argument, that there were indications in his treatment 
records and other evidence on file that he could not work due 
to the severity of his service-connected disabilities-which, 
incidentally, there were not-he still did not actually file 
a formal claim for a TDIU (in the manner prescribed by the 
Secretary of VA, completing VA Form 21-8940) to allow his 
treatment records to be considered as an informal claim for 
this benefit.

For a brief period beginning on March 22, 1982, the veteran's 
service-connected right knee disability was rated as 100 
percent disabling.  But that was only a "temporary" total 
rating, pursuant to 38 C.F.R. § 4.30 ("paragraph 30"), 
because he needed a period of convalescence following a 
hospitalization to rehabilitate his knee.  And he returned to 
work within a relatively short period of time, so it cannot 
reasonably be said that he was rendered "permanently and 
totally unemployable."  In fact, upon termination of his 
temporary total rating less than 2 months later, the RO 
reinstated his prior 20 percent rating for this disability, 
effective May 1, 1982.  And he did not have sufficient 
ratings for his other service-connected disabilities, which 
all were rated as either 10 percent or 0 percent disabling, 
for a combined rating of 40 percent, to satisfy the criteria 
of 38 C.F.R. § 4.16 for consideration of a TDIU-except on 
the very rare and limited extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b)(1).  This is especially important to 
note here because total ratings usually will not be assigned 
for temporary exacerbations or acute infectious diseases-
except where specifically prescribed by the VA's Schedule for 
Rating Disabilities (Rating Schedule).  38 C.F.R. § 3.340; 
see also Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); 
Hatlestad (I) v. Derwinski, 1 Vet. App. 164, 165 (1991).  
Even the veteran's PTSD, once service connected as of August 
29, 1985, initially was rated as only 10 percent disabling-
which, even when considered collectively along with his other 
service-connected disabilities, still was not sufficient to 
warrant consideration of a TDIU, except, again, if the case 
presented such an exceptional or unusual disability picture 
to take his case outside of the norm and warrant 
consideration of this benefit on an extra-schedular basis.  
But it clearly did not.  The rating for the veteran's PTSD 
since has been increased, initially to 30 percent, and 
eventually to 70 percent.  He also has received numerous 
total ratings, too, pursuant to 38 C.F.R. § 4.29 ("paragraph 
29") because he was hospitalized for more than 21 days for 
treatment of the condition-but, for the most part, all of 
this occurred on or after January 6, 1992, a date much later 
than his current effective date for his TDIU of January 12, 
1991.  So that, while obviously indicative of a significant 
increase in the severity of his PTSD, is nonetheless of no 
consequence or benefit to him in his current appeal for an 
EED because he already has an effective date prior to when 
all of that occurred.

Furthermore, even the veteran, himself, acknowledges that he 
worked virtually continuously from the time of his discharge 
from the military in 1969 until retiring on medical 
disability, due to his PTSD-effective January 12, 1991.  
And none of those jobs constituted only "marginal 
employment."  See Moore (Robert) v. Derwinski, 1 Vet. App. 
356, 358 (1991); Faust v. West, 13 Vet. App. 342 (2000); 
Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993); VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7).  To the 
contrary, he initially worked after service during 1970 for 
the Minnesota Mining & Metallurgical (3M) Company, then from 
about 1973 to 1975 as an apprentice carpenter, and for next 
several years, from 1976 until retiring on medical disability 
in 1991, for the post office.  And there was no long-term 
interruption in his employment due to either physical or 
mental impairment associated with his service-connected 
disabilities.  Moreover, although medical and other evidence 
obtained from the Federal Employee Retirement Center 
indicates that, on July 24, 1990, a few months prior to 
retiring from the post office on medical disability, he began 
to have particular difficulty mentally coping with the stress 
and strain of his job as a postal clerk, insofar as properly 
dealing with the customers at his branch and his coworkers, 
etc., and had increased absenteeism, he still remained on the 
payroll, in spite of that, as an employee until January 12, 
1991.  Therefore, according to the governing law and 
regulation, that was the earliest date that he actually 
became unemployable due to his service-connected 
disabilities-which, in turn, means that is the correct 
effective date for his TDIU, and an EED is not warranted.

Lastly, the Board is cognizant of the fact that during the 
pendency of this appeal, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which imposes on VA an 
obligation to inform the veteran of the evidence needed to 
substantiate and complete his claim.  But under the 
circumstances of this case, a remand to inform him about the 
new law is not warranted because the RO already has provided 
him ample opportunity to submit additional evidence 
supporting his claim, including twice giving him 
opportunities to testify at a hearing in Washington, D.C., 
before a Member of the Board, and since the February 2000 
statement of the case (SOC) correctly cited the requirements 
for establishing his entitlement to an EED for his TDIU.

Since the preponderance of the evidence is against the claim 
for an EED for the TDIU, the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

The claim for an effective date earlier than January 12, 
1991, for a TDIU, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

